ORDER

PER CURIAM.
Clayton Development Corporation (Corporation) appeals the judgment entered on a jury verdict in favor of Evelyn Goodlow in her action for actual and punitive damages for personal injuries sustained in a fall when the balcony attached to the exterior of her apartment collapsed. She leased an apartment in a building owned *332by Corporation. Our Supreme Court accepted transfer and retransferred for reconsideration of the issues raised in the application for transfer in light of Rodriguez vs. Suzuki Motor Corporation, et al., Deborah Dubis, 996 S.W.2d 47 (Banc 1999).
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.